In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************* * *
DAVID WALLACE,                          *
                                        *    No. 12-888V
                   Petitioner,          *    Special Master Christian J. Moran
                                        *
v.                                      *    Filed: September 4, 2015
                                        *
SECRETARY OF HEALTH                     *
AND HUMAN SERVICES,                     *    Attorneys’ fees and costs; award
                                        *    in the amount to which
                   Respondent.          *    respondent does not object.
******************* * *
Danielle Anne Strait, Maglio Christopher and Toale, PA Washington, DC, for
Petitioner;
Traci R. Patton, U.S. Dep’t of Justice, Washington, DC, for Respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

       On September 2, 2015, petitioner filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, petitioner
submitted a draft application to respondent for review and after informal
discussions regarding objections raised by respondent, petitioner agreed to amend
his application to seek $35,912.50 for attorneys’ fees and costs. Respondent found
petitioner’s application to be reasonable. The Court awards this amount.

       On December 17, 2012, David Wallace filed a petition for compensation
alleging that the influenza (“flu”) vaccine, which he received between October 7,
2011 and October 14, 2011, caused him to suffer Guillain-Barré syndrome
(“GBS”). Petitioner received compensation based upon the parties’ stipulation.
Decision, issued June 4, 2015. Because petitioner received compensation, he is
entitled to an award of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       Petitioner seeks a total of $35,912.50 in attorneys’ fees and costs for his
counsel. Additionally, in compliance with General Order No. 9, petitioner states
that he did not incur any in out-of-pocket litigation expenses while pursuing this
claim. Respondent has no objection to the amount requested for attorneys’ fees
and costs.

      After reviewing the request, the Court awards the following:

      A lump sum of $35,912.50 in the form of a check made payable to
      petitioner and petitioner’s attorney, Maglio Christopher & Toale, P.A.,
      for attorneys’ fees and other litigation costs available under 42 U.S.C. §
      300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

     Any questions may be directed to my law clerk, Shannon Proctor, at (202)
357-6360.

      IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master